DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Action/Claims
Receipt of Remarks/Amendments filed on 2/17/2022 is acknowledged. Claims 1, 3 and 4 are currently pending. Claim 2 has been previously cancelled. Accordingly, claims 1, 3 and 4 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s arguments, filed 2/17/2022, with respect to the double patenting rejection have been fully considered and are persuasive. The double patenting rejection has been withdrawn because applicant have submitted the relevant Terminal Disclaimer.
The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10736317 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 4,223,012; Sep. 16, 1980) in view of Rice (IOBC/WPRS Bulletin, Vol. 20, Pages 151-161; 01/01/1997) and Meijer et al (US 3,866,349; Feb. 18, 1975).

Anderson teaches an attractant useful in conjunction with traps to monitor populations of, or to mass trap, the San Jose scale. The amount of attractant generally effective is about 25 to 500 micrograms per trap. The attractant may be conveniently dispensed by, for example, diluting the attractant in hexane and placing the calculated amount in a rubber septa which is then placed in a trap having a sticky adhesive coating. Anderson teaches the attractant is useful also in the confusion or mating disruption technique of insect control which involves releasing an amount of the compound sufficient to permeate the air over an area desired to be protected. By this technique the San Jose scale is unable to orientate properly and thereby mating is disrupted. Furthermore, the attractant may also be blended with a plastic such as polyvinyl chloride or placed in micro-dispensers (see: Col. 1, lines 17-35). It further teaches rubber septa caps are charged with (E)-3, 7-dimethyl-2, 7 octadien-1-yl propionate diluted in hexane, and (Z)-3,7-dimethyl-2,7-octadien- 1-yl propionate diluted in hexane, which are the pheromone substance of San Jose scale (see: Col. 2, lines 28-34) and read on the instantly claimed (E)-3,7-dimethyl-2,7-octadienyl propionate and (Z)-3,7-dimethyl-2,7-octadienyl propionate pheromone substances. 
Anderson does not explicitly teach that the amount of the pheromone substance loaded in each of the pheromone preparations ranges from 20 to 2,000 mg, 20 to 500 mg and 50 to 500 mg and that the total amount of the pheromone substance installed in the field ranges from 5 to 500 g per hectare. However, these deficiencies are cured by Rice.
Rice teaches pheromones of San Jose scale (SJS), were mixed into sprayable emulsions of water and paraffin and applied to stone fruit trees for mating disruption of these pests (Abstract). 
It teaches that the pheromone blend was mixed in paraffin emulsion using Span 60 emulsifier. Delivered application rate of the SJS pheromone was targeted to be 75 g pheromone/ha which reads on 
The above references also do not explicitly disclosed that the container is at least partially made of a polymer that allows pheromone substance to pass through to be released into the field. However, this deficiency is cured by Meijer et al.
Meijer throughout the reference teaches trap containing pheromone/attractant. It teaches a pheromone dispenser contained the active pheromone substances and that the pheromone dispenser consisted of a hollow polyethylene (i.e. polymer) cap. It further discloses that polyethylene is permeable to vapors and that the active substances (e.g. pheromone) slowly permeates through the wall of the cap (See: Col. 3, line 19-24 and Col. 4, line 35-47).   
While the exact number of the installed attractant traps per hectare is not disclosed by the cited references above, it is generally noted that differences in the number of installed preparations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not show the criticality of the number of installed pheromone preparations of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum range of the number of installed pheromone preparations. NOTE: MPEP 2144.05.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Anderson to incorporate the teachings of Rice and Meijer into the method of controlling San Jose scale disclosed by Anderson and include a container which is made of a polymer as taught by Meijer. One would have been motivated to do so because Anderson points to the teachings of Meijer by disclosing that suitable traps and carriers for its pheromone composition are described in U.S. Pat. No. 3,866,349 (See: Col. 1, lines 31-35). Also, Meijer teaches that polyethylene allows the vapors of the active substances to slowly permeate through the wall of the cap (i.e. container), which would be desirable to attract the target pest. One would have had 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments/Declaration
Applicant's arguments and declaration filed 2/17/2022, with respect to claims 1, 3 and 4 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued that the examiner has mischaracterized the teachings of Anderson and Rice because there are fundamental differences between pest control methods that utilize mating disruption and methods that utilize an attractant in a trap. It was argued that it is not possible to simultaneously employ both a trap using a sex pheromone as an attractant and as a mating disruption wherein levels of sex pheromones for use in an attractant are not sufficient for use in mating disruption because confusion would not occur, and level of sex pheromones for use as mating disruptant are not suitable for use as an attractant. Applicant argued that claim 1 is directed to a method for controlling San Jose scale in which the San Jose scale is controlled by mating disruption and although Anderson briefly mentions the active ingredient described therein may be used in the mating disruption, Anderson is directed to the use of a sex pheromone as an attractant trap and Rice on the other hand investigated the use of various sex pheromones as a mating disruption. Thus, it was argued that one skilled in the art would not modify Anderson in view of Rice because it would render the traps of Anderson unsatisfactory for their intended purpose. 

Applicant argued that Rice states it would be premature to either reject or accept the potential for mating disruption of scale using synthetic pheromones based on single trial. It was argued that thus, Rice teaches that use of the male attractant compound does not guarantee the successful mating disruption, thereby indicating that the potential for the mating disruption is insufficient. 
In response, as addressed in the previous office action, the applicant is directed to page 7, paragraph 4 of Rice which states that the results of the single application of SJS pheromone to nectarines suggest that there may be some potential for mating disruption and control of SJS using 
Applicant further argued that Anderson teaches nothing about the container and that Anderson teaches rubber septa with relation to the lures in traps. 
In response, as discussed supra, Anderson teaches the attractant (i.e. (E)-3,7-dimethyl-2,7-octadienyl propionate and (Z)-3,7-dimethyl-2,7-octadienyl propionate pheromone substances) is useful also in the confusion or mating disruption technique and the attractant may be blended with a plastic such as polyvinyl chloride or place in micro-dispensers. It discloses suitable traps and carrier are described in U.S. Patent No. 3,866,349 and 4,010,255. As discussed in the 103 rejection above, Meijer (US 3866349) teaches that polyethylene allows the vapors of the active substances to slowly permeate through the wall of the cap (i.e. container), which would be desirable to attract the target pest. Thus, Anderson clearly suggests using the pheromone in a container. 
Applicant also argued that the lures in traps require small amount of attractant which attract the male San Jose scale into the traps and mating disruption requires large amount of attractant which makes the male San Jose scale fail to recognize the source. It was argued that an amount of pheromone per shot of Anderson is extremely smaller than an amount of pheromone per trap of Rice and as such, one skilled in the art would never incorporate the amount of pheromone substance of Rice into the trap such as rubber septa of Anderson. 

In the previous office action the examiner argued that the total amount of the pheromone in each preparation, the total amount of pheromone in the field and the number of installations would depend on the amount of pests that need to be controlled and it would have been obvious to use the amount and number of the installation in the field based on the number of pests that need to be controlled. In response, applicant pointed to the instant specification which state that it was previously considered that mating disruption of San Jose scale would require a larger number of pheromone preparations to be installed more densely which would be impractical and this seems to be the reason there was no report on pest control of San Jose scale with pheromone preparation. Applicant thus argued that the total amount of the pheromone in each preparation and the other amounts are largely affected by the activity of the San Jose scale to be controlled and that the examiners argument is not applicable for controlling San Jose scale. 
In response, firstly it is argued that both Anderson and Rice disclose pest control of San Jose scale with pheromone preparations. Thus, it was a known and a utilized method of controlling San Jose 
In response to examiner’s argument that the instant specification do not provide comparison to the closest prior art, applicant argued a person skilled in the art would understand that when the number of the installed pheromone preparations are less than 200 per hectare, the mating disruption is insufficient because of the unevenness in the concentration of the pheromone. It was argued that on the other hand, a person skilled in the art would understand that when the number of the installed pheromone preparations are more than 2000 per hectare, the mating disruption is likely to be maintained but the cost of a large amount of pheromone and labor for placing the preparations are impractically high. Thus, applicant argued that it is not necessary to provide examples where the number of installed preparations is outside of what is instantly claimed. 
In response, firstly it is argued that as per applicant’s statement, one skilled in the art would not have the number of the installed pheromone preparations less than 200 per hectare because the mating disruption is insufficient and one would also not have the number of preparations more than 2000 per hectare because of cost. Thus, one skilled in the art would be inclined to keep the number of pheromone preparations between 200 and 2000 per hectare and this range falls within the instantly claimed number of the installed pheromone preparations. Further, it is unclear what exactly is meant by “mating disruption is insufficient” because the instantly claims require only control of San Jose scale and while mating disruption may be insufficient, it still may be considered as “controlling of San Jose scale”. Thus, applicant need clarify what exactly is considered as “mating disruption is insufficient”. Further, the examiner respectfully draws applicant’s attention to MPEP 716.02(d) which state “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Thus, applicant’s argument that it is not necessary to provide examples where the number of installed preparations is outside of what is instantly claimed is not persuasive because in order to establish criticality and unexpectedness of the claimed range, applicant need to compare a sufficient number of tests both inside and outside the claimed range. In addition, the Anderson reference expressly teaches using the instantly claimed pheromone substance and the comparative examples in the instant specification do not contain any pheromone substance and thus, without providing results of comparison to the closest prior art, applicant’s arguments of unexpectedness are not persuasive. 
Lastly, applicant argued that Meijer does not cure the deficiency of Anderson because it is also directed to an attractant method and not a mating disruption. It was argued that hollowly polyethylene cap in Meijer is used as the lures in traps for male moths which is unsuitable for the mating disruption method. 
In response, as discussed supra, Anderson points to the teachings of Meijer by disclosing that suitable traps and carriers for its pheromone composition are described in U.S. Pat. No. 3,866,349 (See: Col. 1, lines 31-35). Thus, there is a clear suggestion from Anderson to use the traps and carrier for its pheromone composition. Further, as discussed supra, Anderson teaches the attractant is useful also in the confusion or mating disruption technique of insect control which involves releasing an amount of the compound sufficient to permeate the air over an area desired to be protected (Col. 1, lines 25-31). Meijer also teaches that polyethylene allows the vapors of the active substances to slowly permeate through the wall of the cap (i.e. container), which would be desirable to attract the target pest (Col. 4, lines 35-47). Moreover, Meijer also discloses that another method of control consists in inhibition of mating (Col. 1, line 62-68). Thus, there is clear motivation for one to use the carrier (container) taught by Meijer for the pheromone taught by Anderson. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616